Citation Nr: 1044494	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-23 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The appellant had an initial period of active duty for training 
with the Army National Guard from March 1963 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The appellant testified at a Board hearing at the RO in 
August 2010 before the undersigned.  A copy of the transcript of 
that hearing has been associated with the record on appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss pre-existed service. 

2.  The appellant's bilateral hearing loss did not permanently 
worsen during his initial period of active duty for training.


CONCLUSION OF LAW

The pre-existing bilateral hearing loss was not aggravated by 
active duty for training.  38 U.S.C.A. §§ 101, 1110, 1111, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 
3.159, 3.6, 3.303, 3.304, 3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letter dated in May 2007, 
the Appellant was informed of the information and evidence 
necessary to substantiate and complete a claim, of what part of 
that evidence is to be provided by him, and what part VA will 
attempt to obtain for him.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  The VCAA letter to the Appellant was provided in May 
2007 prior to the initial unfavorable decision in December 2007.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   In 
this case, the May 2007 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal.   

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2010) requires that the Veterans Law Judge who 
conducts a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the Board 
personal hearing, the undersigned noted the elements of the claim 
that were lacking to substantiate the claims for service 
connection, specifically indicating that the appellant needed to 
provide evidence that his hearing loss was incurred during or  
aggravated by service.  The representative and the undersigned 
asked questions to ascertain the extent of any in-service hearing 
loss and whether the appellant's disability was incurred during 
service.  In addition, no pertinent evidence that might have been 
overlooked and that might substantiate the claim was identified 
by the appellant or the representative.  

Moreover, neither the appellant nor his representative has 
asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) 
nor identified any prejudice in the conduct of the Board 
hearing.  By contrast, the hearing focused on the elements 
necessary to substantiate the claim and the appellant, through 
his testimony, demonstrated that he had actual knowledge of the 
elements necessary to substantiate his claims for service 
connection.  The appellant's representative and the undersigned 
asked questions to draw out the appellant's contentions regarding 
the onset of any in-service hearing loss and any relationship 
between the current hearing loss and the appellant's service.  
Therefore, the Board finds that, consistent with Bryant, the 
undersigned complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, private treatment records, and lay evidence.  The Board 
finds that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Board notes that VA did not provide the Appellant with a VA 
examination for the purposes of determining the etiology of his 
claimed disability.  In light of the holding in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Board feels that an 
examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The standards of McLendon 
are not met in this case.  There is no persuasive indication that 
the Appellant's hearing loss was incurred during service.  In the 
analysis presented below, the Board finds that the Appellant's 
disability pre-existed his active service.  No credible evidence 
indicates that the Appellant's disability was permanently 
worsened during service.  Referral of this case for an 
examination or to obtain a medical opinion is not necessary.  The 
duty to assist by providing a VA examination or opinion is not 
invoked in this case because there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  There is 
otherwise sufficient competent evidence to decide the claim. 

Analysis

The issue before the Board involves a claim of service connection 
for bilateral hearing loss.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air service, 
and who was discharged or released therefrom under conditions 
other than dishonorable."  The term "active military, naval, or 
air service" includes active duty, and "any period of active duty 
for training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).

Active duty for training (ADT) is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes." 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). The term 
inactive duty training (IADT) is defined, in part, as duty, other 
than full-time duty, under sections 316, 502, 503, 504, or 505 of 
title 32 [U. S. Code] or the prior corresponding provisions of 
law. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Appellant's Army National Guard 
service, service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADT, or an injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 
3.6, 3.303, 3.304. 

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases which 
manifest themselves to a degree of disability of 10 percent or 
more within a specified time after separation from service, are 
provided by law to assist Veterans in establishing service 
connection for a disability or disabilities. 38 U.S.C.A. § 1112; 
38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
those who claim service connection based on a period of ADT or 
IADT.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting 
that the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he served 
only on ADT and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. App. 
60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ADT], a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim."). 

The Appellant testified at the August 2010 Board hearing that his 
hearing loss began in service and did not pre-exist service.  The 
Appellant received an honorable discharge from the Army National 
Guard and the US Army due to physical disqualification.  His 
service entrance examination did not include audiometric testing, 
but showed normal whispered voice testing results.  In a March 
1963 service treatment record (just after he entered his initial 
period of ADT), the Appellant reported deafness, which had been 
present since childhood.  Audiogram revealed severe perceptive 
type hearing loss on the right and complete deafness of the left 
ear.  The examiner noted that the appellant did not meet the 
standards for induction or enlistment in the military service 
because of the presence of severe perceptive type hearing loss on 
the right and complete hearing loss on the left.  The Appellant 
was therefore presented to a Medical Board for evaluation and 
disposition.  The Appellant signed a statement requesting relief 
from active duty for physical reasons which existed prior to his 
enlistment in the Army National Guard.  The statement went on to 
note that the Appellant had defective hearing in both ears which 
was known by him for approximately ten years prior to his 
enlistment in the Army National Guard.  

The Appellant asserts that the history was incorrectly recorded 
on his medical records and that he did not read the statement 
indicating hearing loss prior to service before he signed it.  
The Board acknowledges that signed statements of veterans 
relating to the origin, or incurrence of any disease or injury 
made in service if against his or her own interest is of no force 
and effect if other data do not establish the fact.  Other 
evidence will be considered as though such statement were not of 
record.  38 C.F.R. § 3.304(b)(3).  As such, the Board will not 
consider March 1963 signed statement in the analysis below.  The 
Board stresses that statements made to treating or examining 
clinicians, as opposed to statements the service department 
coerces a servicemember into signing, may be considered.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).   Here, the Appellant 
is competent to testify regarding hearing loss as that is a 
disability that requires only personal knowledge and is 
observable by a lay person.

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the appellant has asserted 
that his symptoms of hearing loss began during service.  In this 
case, after a review of all the lay and medical evidence, the 
Board finds that the weight of the evidence demonstrates that the 
Appellant's hearing loss pre-existed service.  Further, the Board 
concludes that his assertion of that his hearing loss began 
during service and he continuously experienced symptoms since 
service while competent, is not credible.  

The Board finds that the Appellant's more recently-reported 
history of hearing loss beginning during active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder began in service, 
in the more contemporaneous medical history he gave at time of 
treatment showed hearing loss present since childhood.  His in-
service history provided in March 1963 is more contemporaneous to 
service, so is of more probative value than the more recent 
assertions made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).  

Additionally, the March 1963 statement was provided for treatment 
purposes.  Such histories reported by the Appellant for treatment 
purposes are of more probative value than the more recent 
assertions and histories given for VA disability compensation 
purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  Moreover, the rather striking degree of hearing loss 
demonstrated shortly after he entered his period of initial ADT, 
given the absence of any claimed precipitant such as acoustic 
trauma or disease, is consistent with the history he provided to 
service examiners concerning the pre-existing nature of the 
disorder.  The Board notes in passing that the appellant is not 
entitled to the presumption of soundness in this case, because he 
never served on active duty, and in fact served on ADT less than 
60 days. 

These factors weigh against the Appellant's credibility as to the 
assertion of continuity of symptomatology since service.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a 
veteran was not credible because lay evidence about a wound in 
service was internally inconsistent with other lay statements 
that he had not received any wounds in service).  For these 
reasons, the Board finds that the weight of the lay and medical 
evidence is in favor of finding that the Appellant's hearing loss 
pre-existed service.

As the Appellant's hearing loss pre-existed service, service 
connection may only be granted for aggravation of the hearing 
loss during active service.  Although the Appellant was noted in 
service to have significant hearing loss, the evidence does not 
show this represented a worsening of the pre-existing condition.  
Indeed, audiometric testing was not done at service entrance.  In 
any event, even assuming a worsening in service, a disability 
must be permanently worsened in severity to warrant service 
connection.  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but one 
that still exists currently is required.  Routen v. Brown, 10 
Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

In an April 2002 private audiology record the Appellant 
complained of no hearing loss.  He reported a history of wax 
impaction.  The Board notes that the Appellant's left ear hearing 
was considered consistent with normal hearing sensitivity with a 
borderline pass for the right ear in December 2006.  Again in 
December 2006, the Appellant reported a history of wax impaction 
with muffled hearing.  In February 2007, the examiner noted that 
the Appellant passed left and right consistent with normal 
hearing sensitivity for the frequencies tested.  

The Appellant submitted a statement indicating that sometimes his 
hearing is very bad and sometimes he can hear better.  It comes 
and goes over the years.  He also stated that he didn't really 
remember what happened, it was so many years ago.  The 
Appellant's wife submitted a statement in May 2007 describing the 
Appellant's hearing loss.  She explained that his hearing comes 
and goes.  

Finally, the Board notes that the post-service medical evidence 
does not reflect complaints or treatment related to hearing loss 
for almost forty years following active service.  The Board 
emphasizes the multiple-year gap between discharge from active 
duty service (1963) and initial reported symptoms related to 
hearing loss in approximately 2002 (nearly a 40-year gap).  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where veteran failed to account for lengthy 
time period between service and initial symptoms of disability).

As explained, the Appellant's current disability does not 
indicate any permanent worsening of preexisting severity of 
disability.  His hearing fluctuates allowing him to hear at times 
and experience hearing loss at others.  The normal hearing in 
December 2006 and the lack of complaints in April 2002 indicate 
that the Appellant's hearing loss did not increase in severity 
during service, but rather returned to normal post-service with 
intermittent increases in hearing loss.  As explained, the 
Appellant's current disability does not indicate any permanent 
worsening of preexisting severity of disability.  Therefore, the 
Board finds that a preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).
 

ORDER

Service connection for bilateral hearing loss is denied. 




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


